Citation Nr: 1429608	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right hand pinky finger spasms, reduced range of motion.

2.  Entitlement to service connection for dizziness and earaches.

3.  Entitlement to service connection for gastroenteritis and dysentery treated.  


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran had active service from June 9, 1982 to June 19, 1982; from November 1985 to January 2003; and from March 2003 to December 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the VA RO in Roanoke, Virginia.

The Veteran also appealed the issues of entitlement to service connection for right hip locks/tightens, headaches, panic attacks, night sweats, disorientation, insomnia, restlessness, depression, fatigue, post nasal drip, progressive septal perforation, frequent nose bleeds, and nasal prolapse (septal perf treated).  In a December 2013 rating decision, the RO granted service connection for major depressive disorder (claimed as panic attacks, night sweats, disorientation, insomnia, restlessness, depression, fatigue), right hip strain (claimed as right hip locks/tightens), headaches, and septal perforation with epistaxis and post nasal drip.  This decision was a complete grant of benefits with regard to these claims for service connection; thus, these claims for service connection are no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

The Veteran was scheduled for a Central Office hearing before a Veterans Law Judge (VLJ) in May 2014.  As the Veteran failed to report for this hearing without showing good cause and has not requested that this hearing be rescheduled, the Board will proceed to adjudicate these claims with no prejudice to the Veteran.

The issues of entitlement to service connection for right hand pinky finger spasms, reduced range of motion and for gastroenteritis and dysentery treated are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran has not been shown by the competent evidence of record to have a diagnosed disability pertaining to dizziness or earaches, separate from his already service-connected septal perforation with epistaxis and post nasal drip, that is related to a disease or injury of service origin.


CONCLUSION OF LAW

Service connection is not warranted for dizziness and earaches.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
A March 2007 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  The Board finds that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination for his dizziness and earache claim in July 2013.  The examiner reviewed the claims file, noted the Veteran's assertions, and examined him thoroughly.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

With respect to claims for service connection for symptoms due to an undiagnosed illness resulting from service in the Persian Gulf region during the Persian Gulf War, such claims are governed by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  A Veteran must present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a) (2013); 76 Fed. Reg. 81834 (Dec. 29, 2011); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a) (2013).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(2) (2013); Neumann, supra.  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317. 

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

The Veteran is seeking entitlement to service connection for dizziness and earaches.  In his December 2008 notice of disagreement (NOD), the Veteran asserted that these symptoms were posttraumatic stress-related symptoms.  In his May 2009 substantive appeal, the Veteran asserted that his dizziness and earaches began shortly after his return from the Gulf in 2003 and that they continue periodically to this day, with the frequency and severity primarily in conjunction with the effects of environmental changes on his sinuses, nose, and throat, and their sensitivity. 

A review of the service treatment records reveals that the Veteran complained of feeling dizzy and light headed in January 1987.  He was noted as having possible pharyngitis.  In a September 2005 service treatment record, the Veteran complained of a right earache.  In a November 2005 service treatment record, the Veteran complained of frequent headaches, along with frequent nose bleeds, sinusitis, and deviated septum.  On his December 2005 retirement Report of Medical History, the Veteran complained of a history of occasional dizziness early in the morning.   

In July 2013, the Veteran underwent a VA examination.  The Veteran was noted as having a history of earaches with dizziness with an onset date of late 2003 to May 2004.  The Veteran reported that the above condition began "[a]ssociated with septal perforation and nasal prolapse worsening conditions.  Current morning wake-up: ear and sinus headache, dizziness, bloody sinus discharge."  The condition has "[i]nitially, very occasionally, mild ringing and pressure (hard to clear).  Over the course of the next four years, progressed to daily ache/pressure extending from inner ear across the sinus and orbital/nasal areas of [his] face.  Wake up daily with ear and sinus headache.  Dizziness for first minute or so.  Note: nasal prolapse and post nasal drip (bloody) symptoms have worsened in the same pattern."  The examiner determined that there was no pathology to render a diagnosis.

With regard to granting service connection on a presumptive basis under 38 C.F.R. § 3.317, it is clear from the July 2013 VA examination report that the Veteran's earaches and dizziness symptoms are consistent with his septal perforation and nasal prolapse.  Therefore, as these symptoms are associated with a diagnosed disability, service connection for earaches and dizziness as due to an undiagnosed illness cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.  

With regard to granting service connection on a direct basis, the Veteran specifically reported at the July 2013 VA examination that his dizziness and earaches were "[a]ssociated with septal perforation and nasal prolapse worsening conditions."  The examiner found no pathology to render a separate diagnosis.  The claims file contains no medical evidence to the contrary.  Therefore, as the Veteran's dizziness and earache complaints are related to his already service-connected septal perforation with epistaxis and post nasal drip, the Veteran cannot be granted service connection separately for these complaints on a direct basis.

The Board acknowledges the Veteran's contentions that he has earaches and dizziness as a result of his active duty service.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is competent to maintain that he has experienced dizziness and earaches continuously since service, as these complaints are certainly capable of lay observation.  However, the Veteran, as a lay person, is not capable of diagnosing himself with an earache or dizziness disability separate from his service-connected septal perforation with epistaxis and post nasal drip, as he has no medical training or expertise which render him competent to do so.  

Therefore, as the medical evidence of record does not reflect that the Veteran's earaches and dizziness symptoms manifest from a diagnosed disability separate from his already service-connected septal perforation with epistaxis and post nasal drip, and the Veteran is not competent to provide such a diagnosis, service connection cannot be granted.  

Likewise, the Board notes the Veteran assertions in his December 2008 NOD that his dizziness and earaches were posttraumatic stress-related symptoms.  However, the Veteran has already been granted service connection for a psychiatric disorder.  Therefore, even if these symptoms were associated with his psychiatric disorder, service connection for dizziness or earaches could not be granted separately for the same reasons discussed above with regard to the Veteran's service-connected septal perforation with epistaxis and post nasal drip.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for dizziness and earaches must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for dizziness and earaches is denied.
REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With respect to the claim for service connection for right hand pinky finger spasms, reduced range of motion, a review of the service treatment records reveals that the Veteran complained of right hand/pinky finger spasms and reduced range of motion on his December 2005 retirement Report of Medical History.   

In September 2007, the Veteran underwent a VA contract examination.  While the examiner did not note any reduced range of motion of the right pinky finger, the issue of pinky finger spasms or any other reported symptoms related to the pinky finger was not addressed in this examination.  Instead, this examination focused on the Veteran's now service-connected right ring finger trigger release.  In his May 2009 substantive appeal, the Veteran specifically asserted that his condition was not assessed at the VA contract examination.   

In consideration of the fact that the September 2007 VA examination report did not address his pinky finger complaints, the Board finds that a new VA examination is necessary for the proper assessment of the Veteran's claim for service connection for right hand pinky finger spasms, reduced range of motion.  38 U.S.C.A. § 5103A (West 2002).

With respect to the Veteran's claim for service connection for gastroenteritis and dysentery treated, the Veteran asserted in his December 2008 NOD that his ongoing irritable bowel issues date back to August 2001 and are due to deployments to poor/unsanitary environments and possibly due to constipation from meals-ready-to-eat (MREs).

A review of the service treatment records reveals that the Veteran was treated for dysentery while deployed to Uzbekistan in 2002. 

In September 2007, the Veteran underwent a VA contract examination, at which it was noted that there was no diagnosis related to gastroenteritis/dysentery because the condition had resolved.  The Board notes, however, that the Veteran reported diarrhea and alternating diarrhea and constipation at this examination.   

In June 2013, the Veteran underwent a VA examination, at which the examiner concluded that the Veteran's claimed gastroenteritis with dysentery is at least as likely as not (50 percent or greater probability) incurred in or caused by the service because service treatment records indicate he had dysentery during deployment.  The examiner went on to note, however, that there is no pathology to render a diagnosis at this time.

The Board finds the September 2007 VA examination inadequate for evaluating this claim, as the Veteran reported symptoms were not discussed in the determination that the Veteran's condition had resolved.  The Board also finds the June 2013 opinion is inadequate, in light of the fact that the examiner determined there was no pathology to render a diagnosis while simultaneously linking a claimed diagnosis to service.  As such, the Board finds that a new VA examination is necessary for the proper assessment of the Veteran's claim for service connection for gastroenteritis and dysentery treated.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his right hand pinky finger claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner must render an opinion as to whether the Veteran currently has a right hand pinky finger disability of any kind.  If so, opinions should be provided as to whether it is at least as likely as not that the Veteran's current right hand pinky finger disability began in, or was caused or aggravated by, his military service.  
	
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Schedule the Veteran for a VA examination for his gastroenteritis and dysentery treated claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner must render an opinion as to whether the Veteran currently has a disability of any kind related to gastroenteritis or residuals of dysentery.  If so, opinions should be provided as to whether it is at least as likely as not that this current disability began in, or was caused or aggravated by, his military service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he should be provided SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


